VANDE WALLE, Chief Justice,
dissenting.
[¶ 21] I respectfully dissent.
[IT 22] I believe this case is rife with issues of fact. I acknowledge the evidence necessary to prove fraud must be clear and convincing and I understand the position of the majority as well as that of the trial judge that the evidence proffered in this case does not rise to that level. Nevertheless I cannot overcome my impression that the inferences to be drawn from the undisputed facts alone are sufficient to defeat summary judgment. I would reverse the summary judgment and remand the case for trial.
[¶ 23] GERALD W. VANDE WALLE, C.J.